 

April 26, 2007



Universal Explorations Corp.

30 Skyline Drive

Lake Mary, Florida 32746



Attention: Mr. Dyron M. Watford

Chief Financial Officer



Re: Participation Agreement

Amberjack 3-D Prospect

Plaquemines Parish, Louisiana

 

Gentlemen:

This agreement, together with all exhibits attached hereto and made a part
hereof (hereinafter collectively referred to as the "Agreement") shall confirm
and set forth the understanding of, and agreement to, the terms, provisions and
conditions pursuant to which Universal Explorations Corp. ("Universal"), is
acquiring an undivided Five and 625/1,000ths percent (5.625%) of 8/8ths interest
in and to the leasehold estate created by the hereinafter-identified oil, gas
and mineral leases and is agreeing to participate in the drilling and testing of
a certain oil and gas exploration test well (the "Test Well") on the lands
covered by such leases.



PROSPECT AREA, LEASES AND UNIT FORMATION

Prospect Area and Oil and Gas Leases

Yuma Exploration and Production Company, Inc. ("Yuma"), acting through its
representative, Gray Production Company, has previously acquired from the State
Mineral Board of the State of Louisiana a Lease for Oil, Gas and Other Liquid or
Gaseous Minerals (State Lease No. 18514) that purports to cover 866 acres, more
or less, in Plaquemines Parish, Louisiana, being the entirety of the Prospect
Area as outlined and identified on Exhibit "A" attached hereto and by this
reference made a part hereof. Included within the Prospect Area is approximately
303.16 acres the ownership of the fee title to which (including any
waterbottoms) is also claimed by Delacroix Corporation ("Delacroix"). Delacroix
granted an oil, gas and mineral lease covering this 303.16-acre tract to
Suncoast Land Services, Inc. ("Suncoast"), and that lease was subsequently
assigned by Suncoast to Houston Energy, L.P. ("Houston Energy"). A memorandum of
such lease is recorded in Book 1088, Page 407 of the records of the Clerk of
Court of Plaquemines Parish, Louisiana, and the memorandum reflects that the
primary term of the lease from Delacroix expires February 11, 2008. While it is
not presently being litigated, as between the State of Louisiana and Delacroix,
there exists a dispute with regard to the ownership of the aforementioned
303.16-acre tract and, in the past, there has been litigation between the State
of Louisiana and Delacroix over conflicting claims to other lands in the general
vicinity of the Prospect Area. Delacroix has successfully prosecuted similar
claims in the past. Consequently there is a risk that the Delacroix lease could
be determined to be the valid lease covering all or some portion of the
303.16-acre tract included within the Prospect Area. The above-described oil,
gas and/or mineral leases are described on Exhibit "B" attached hereto and by
this reference made a part hereof and are hereinafter collectively referred to
as the "Leases". In order to compromise differences that might otherwise have
arisen between the parties, and to facilitate the drilling of the Test Well,
Yuma and Houston Energy have exchanged assignments of undivided interests in and
to the Leases, insofar as such Leases cover the lands included within the
geographical boundaries of the hereinafter-described unit, and agreed to join in
the drilling of such well. With regard to the conflicting claims of the State of
Louisiana and Delacroix, your attention is directed to Paragraphs 1.2. and 4.3.
of this Agreement.

Formation of Unit

On December 7, 2005, the Commissioner of Conservation of the State of Louisiana
issued Order No. 462-G-10 establishing a single drilling and production unit for
the exploration for and production of gas and condensate from the UL-5 Zone,
Reservoir D, in Pointe-a-la-Hache Field, in Plaquemines Parish, Louisiana,
designated the UL-5 RD SUA (the "Unit"). The Unit contains approximately 196
acres out of the Prospect Area and is effective with respect to the gas and
condensate bearing zone underlying such lands found between the subsurface
depths of 10,540 feet and 10,948 feet (measured depth) in the Bass - SL 16399
No. 1 Well located in Section 23, Township 16 South, Range 14 East, in
Plaquemines Parish, Louisiana. At present, it is estimated that roughly
seventeen percent (17.00%) of the lands included within the geographical
boundaries of the Unit consists of lands owned and/or claimed by both the State
of Louisiana and Delacroix. In this regard, your attention is directed to
Paragraph 4.3. of this Agreement.

DEFINITIONS

Area of Mutual Interest

The area outlined and identified as the Prospect Area on the plat attached
hereto as Exhibit "A" shall constitute the "Area of Mutual Interest" for the
Amberjack 3-D Prospect.

Contract Depth

The Test Well is to be drilled at a mutually acceptable location on the lands
covered by the Leases and included within the geographical boundaries of the
Unit, in a good and workmanlike manner, to the lesser of (i) a subsurface true
vertical depth of 10,400 feet, or (ii) a depth sufficient to penetrate and fully
evaluate the stratigraphic equivalent of the subsurface interval seen between
the log measured depths of 10,540 feet and 10,800 feet in the Bass Enterprises
SL 16339 No. 1 well located in Section 23, Township 16 South, Range 14 East, in
Plaquemines Parish, Louisiana (the "Contract Depth"), unless down hole
conditions preclude such well from attaining Contract Depth.

Casing Point

Casing Point is defined as the point at which (i) the Test Well has been drilled
to Contract Depth, (ii) an appropriate suite of logs and other surveys, coring
and testing that a reasonable and prudent operator would undertake to determine
if an attempt should be made to complete the Test Well, or if the Test Well
should be plugged and abandoned, has been completed and the results furnished to
the drilling parties, and (iii) the Operator has notified the drilling parties
of its recommendation with respect to the running and setting of a production
string of casing and completing the well.

CONSIDERATION AND INTEREST ASSIGNED

Consideration

Upon execution of this Agreement, Universal agrees to pay Yuma Fifty Six
Thousand Two Hundred Fifty and No/100ths Dollars ($56,250.00) for an undivided
Five and 625/1,000ths percent (5.625%) of 8/8ths interest in and to the
leasehold estate and working interest created by the Leases, subject to the
terms hereof. Furthermore, contemporaneously with the execution of this
Agreement, Universal also agrees to pay Yuma an additional Three Thousand Seven
Hundred Fifty and No/100ths Dollars ($3,750.00), representing Universal'
proportionate promoted share of a $50,000.00 drilling bonus owed by Yuma and/or
its assigns to Geophysical Pursuit, Inc. and WesternGeco, LLC
("GPI/WESTERNGECO") in association with the drilling of the Test Well which
amount will thereafter be remitted by Yuma to GPI/WESTERNGECO. In this regard,
an additional $50,000.00 drilling bonus will be owed by Yuma and/or its assigns
to GPI/WESTERNGECO in association with each subsequent well drilled and/or
participated in by Yuma and/or its assigns on the Prospect Area and Universal
will be responsible for the payment of its proportionate share of each such
additional drilling bonus, if any.

3.2. Delay Rentals

Upon receipt of a joint interest billing therefore, Universal further agrees to
pay and/or reimburse Yuma for Seven and 50/100ths percent (7.50%) of any delay
rentals that have or must be paid pursuant to the terms of the Leases in order
to maintain such Leases in force and effect until such time as the Test Well is
drilled to Casing Point. Thereafter, the payment of delay rentals under the
terms and provisions of the Leases will be governed by the terms, provisions and
conditions of the Operating Agreement.

Assignment of Working Interest

Upon Universal's payment of the aforesaid consideration, Yuma will execute and
deliver to Universal a recordable Assignment and Bill of Sale assigning to
Universal an undivided Five and 625/1,000ths percent (5.625%) of 8/8ths interest
in and to the leasehold estate created by the Leases, subject to (i) a
proportionate share of the lessor's royalty burdening such Leases, and (ii) a
reserved overriding royalty interest in production under the terms of such
Leases in favor of Yuma or its designees equal to the difference between
twenty-eight percent (28.00%) and the total of all other burdens on production
under the terms of such Leases, including the lessor's royalty (the "Yuma
Management Pool ORRI"). The Yuma Management Pool ORRI will include and absorb
any additional burdens on production under the terms of the Leases in existence
at the time of the making of an assignment to Universal of an interest therein.
In the event that either of the Leases covers less than the entire mineral
estate in the lands covered thereby, then the Yuma Management Pool ORRI provided
for herein with respect thereto shall be proportionately reduced. After
retention of the Yuma Management Pool ORRI, Yuma will deliver to Universal a
72.00% net revenue interest with respect to production under the terms of the
Leases, proportionately reduced to the Five and 625/1,000ths percent (5.625%) of
8/8ths interest in and to the Leases so assigned to Universal.

Additional Burdens on Interest

The assignment to Universal of an undivided interest in and to the Leases will
additionally be made subject to (i) the terms and provisions contained in the
Leases, (ii) the additional burdens and obligations set forth in this Agreement
(including a proportionate share of the Yuma Management Pool ORRI provided for
herein), and (iii) the order of the Commissioner of Conservation of the State of
Louisiana creating the aforementioned Unit.

Special Warranty and Representations

Yuma shall warrant the title to the undivided interest in and to the Leases
assigned and conveyed by Yuma unto Universal against all parties claiming or
attempting to claim the same, or any portion thereof, by, through or under Yuma,
but not otherwise. Yuma represents that (i) other than the Yuma Management Pool
ORRI and the drilling bonus owed to GPI/WESTERNGECO provided for herein, it is
unaware of any liens, claims or encumbrances affecting the Leases, (ii) to the
best of its knowledge and belief, the Leases are valid and subsisting in
accordance with their terms, (iii) it has no knowledge of any claim having been
made regarding failure to perform under the terms of the Leases, and (iv) to the
best of Yuma's knowledge and belief, no default has occurred with respect to any
material provision of the Leases.

TERMS FOR DRILLING TEST WELL

Operating Agreement

Yuma and Universal agree that all drilling and operations on the Test Well and
the Prospect Area will be governed by the terms and conditions of an A.A.P.L.
Form 610-1982 Model Form Operating Agreement and Copas 1984 Onshore Accounting
Procedure Joint Operations, with the amendments (the "Operating Agreement"), a
copy of which is attached hereto as Exhibit "A" and names St. Mary Land &
Exploration Company ("St. Mary"), as Operator. Yuma has succeeded St. Mary as
Operator under the terms of the Operating Agreement. By its execution of this
Agreement, Universal ratifies, adopts and agrees to be bound by the terms,
provisions and conditions of the Operating Agreement. Following the execution by
Universal of this Agreement, Yuma will provide Universal a revised copy of the
Operating Agreement for its signature which will include a revised Exhibit "A"
on which will be reflected Universal's interest in the Test Well an the Prospect
Area.



Conflict between Agreements

Should there be any conflict between the terms and conditions of this Agreement
and the terms and conditions of the Operating Agreement, as revised, the terms
and conditions of this Agreement shall control.

Test Well Obligation

As an integral part of the consideration being exchanged between the parties in
connection with the execution and delivery of this Agreement, as an additional
inducement to Yuma to enter into this Agreement, Universal hereby obligates
itself and covenants and agrees with Yuma to participate in and pay for an
undivided Seven and 50/100ths percent (7.50%) of the cost, risk and expense of
drilling the Test Well, as set forth in Article VI.A. of the Operating
Agreement, to Casing Point. The Test Well is currently planned to be spudded on
or before August 1, 2006, and is to be drilled pursuant to the terms of the
Operating Agreement to Contract Depth. The spud date is subject to rig and
equipment availability, permitting, and the sale of additional interests in the
Amberjack 3-D Prospect. Universal's share of the cost and expense of the
drilling of the Test Well shall be remitted to the Operator in accordance with
the terms of the Operating Agreement. Notwithstanding any provision of this
Agreement to the contrary, in the event that all parties elect to plug the Test
Well upon reaching Casing Point, Universal shall nevertheless bear and pay the
same percentage share of the costs and expenses associated with the plugging and
abandonment of such well as the percentage share borne by Universal of the cost,
risk and expense of drilling the Test Well to Casing Point.

As noted in Paragraph 1.2. of this Agreement, it is estimated that approximately
seventeen percent (17.00%) of the lands included within the geographical
boundaries of the Unit consists of lands owned and/or claimed by both the State
of Louisiana and Delacroix. In the event that the Test Well and/or a substitute
therefore is completed as a well capable of producing oil and/or gas from the
Unit and/or any other unit including lands the ownership of which is claimed by
both the State of Louisiana and Delacroix, and in the absence of an amicable
resolution of such dispute by such parties, royalties on production from such
well and attributable to such lands will be deposited by Yuma into the registry
of a court of competent jurisdiction and the ownership thereof determined
pursuant a concursus proceeding.

"Casing Point" Election

At such time as the Test Well reaches Casing Point, Universal shall make its
election pursuant to the terms and conditions of the Operating Agreement as to
whether to attempt to complete the Test Well, or plug and abandon the same, or
perform such other operations as are provided for under the terms of the
Operating Agreement.

Failure to Participate in Test Well

In the event that Universal should fail to participate in the drilling of the
Test Well or is deemed to be a non-consenting party to the drilling of such well
under the provisions of the Operating Agreement, in addition to any other rights
or remedies, at law or in equity, to which Yuma may otherwise be entitled,
Universal shall immediately forfeit and reassign to Yuma all of the interest in
and to the Leases and the Prospect Area acquired by Universal from Yuma free and
clear of any burdens or encumbrances created by it, or its successors or
assigns, and Universal shall not be entitled to a refund of any portion of any
monies paid by Universal to Yuma pursuant to the terms of this Agreement.

WELL INFORMATION AND DATA

Copies of Information and Access to Derrick Floor

Authorized employees, agents and representatives of each non-operating party
participating in the drilling, sidetracking, completing or reworking of any well
drilled on the Prospect Area pursuant to the terms of this Agreement and/or the
Operating Agreement shall be entitled to receive copies of all geological and
geophysical information obtained from such operation and shall have access to
the rig floor, at their own respective cost, risk and expense, to observe all
operations conducted by the Operator. Operator shall provide advance notice to
each of the non-operating parties in order that they may have their employees,
agents or authorized representatives present to witness the running of logs,
tests of shows encountered and production tests.

OVERRIDING ROYALTY INTERESTS

Yuma Management Pool ORRI

All oil, gas and/or mineral leases purchased or acquired or renewed by Yuma or
Universal (including those acquired by farmout or similar agreements) subsequent
to the date of this Agreement within the Area of Mutual Interest shall be
subject to an overriding royalty interest in favor of Yuma, or its designees,
equal to the difference between twenty-eight percent (28.00%) and all other
burdens on production under the terms of such leases including the lessor's
royalty (the "Yuma Management Pool ORRI"); provided, however, that the Yuma
Management Pool ORRI on all such subsequently acquired oil, gas and/or mineral
leases shall in no event be less that 1.25% of 8/8ths. Notwithstanding the
foregoing provisions of this Paragraph 6.1., in the event that any such lease
covers less than the entire mineral estate in the lands covered thereby, or if
less than all of the working interest is acquired in any such lease, then the
overriding royalty interest provided for herein shall be proportionately
reduced. This overriding royalty interest shall be borne by the parties hereto
in proportion to their ownership in such subsequently acquired oil, gas and/or
mineral leases.

NOTICES

Written or Fax Notification

All notices that are required or authorized to be given hereunder, except as
otherwise specifically provided herein, shall be given in writing personally, or
by mail, overnight courier service, telex or telecopier, postage or charges
prepaid, and addressed to the party to whom such notice is given as follows:

Yuma Exploration and Production Company, Inc. Universal Explorations Corp.

1177 West Loop South, Suite 1825 30 Skyline Drive

Houston, TX 77027 Lake Mary, Florida 32746

Attn: Mr. Michael M. Hinze, CPL Attn: Mr. Dyron M. Watford

Vice President - Land Chief Financial Officer

Phone: (713) 968-7068 Phone: (800) 975-2076

Fax: (713) 968-7021 Fax: (800) 805-4561

Receipt of Notice

The originating notice to be given under any provisions hereof shall be deemed
given when received by the party to whom such notice is directed and the time
for such party to give any response thereto shall run from the date the
originating notice is received. Any subsequent responsive notice shall be deemed
given when deposited with the U.S. Post Office or overnight courier service,
with postage or charges prepaid or when actually received if given personally or
sent by telex or telecopier and received between the hours of 8:00 A.M. and 5:00
P.M. local time where notice is received. If received during other hours or on
Saturday, Sunday or a federal holiday, such notice shall be deemed to be
received at 8:00 A.M. on the next day which is not a Saturday, Sunday or federal
holiday. Any notice(s) and/or response(s) which may be made by telephone must be
directly to a person, and not by recorded message, and must be confirmed in
writing within forty-eight (48) hours thereafter, exclusive of Saturday, Sunday
and legal holidays, consistent with the other provisions hereof.

Change of Address

Each party shall have the right to change its address at anytime, and from time
to time, by giving written notice thereof to the other parties.

GENERAL TERMS

Applicable Law

This Agreement and all operations conducted on the Area of Mutual Interest and
the Leases shall be subject to all valid and applicable laws, orders, rules and
regulations of any governmental authority having jurisdiction over such
operations. ALL QUESTIONS ARISING OUT OF THIS AGREEMENT OR THE VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA, EXCEPT FOR ANY RULE OF
LAW OF THE STATE OF LOUISIANA WHICH WOULD MAKE THE LAW OF ANY OTHER JURISDICTION
APPLICABLE. THE PARTIES HEREBY SPECIFICALLY AGREE THAT ANY SUIT OR PROCEEDING
(INCLUDING ANY ALTERNATIVE DISPUTE RESOLUTION PROCEEDING) SHALL BE HELD IN
HARRIS COUNTY, TEXAS.

No Mining Partnership or Joint Venture

The obligations of the parties hereunder are intended to be separate and not
joint or collective, and nothing in this Agreement nor any act by Yuma or
Universal shall ever be construed or implied as creating a mining partnership,
commercial partnership, or other partnership relation; it being the intention of
the parties hereto not to create, and this Agreement shall never be construed to
create, a mining or other partnership or joint venture.

Separate Liability

Each party's obligations as set out in this Agreement are several and not joint
and each party shall be individually responsible for its own obligations as set
out in this Agreement and in the Operating Agreement.

Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon Yuma and
Universal and their respective successors and assigns; and this Agreement shall
constitute a covenant running with the Leases and the lands covered thereby.

Assignability

This Agreement and the undivided interest in and to the Leases assigned and
conveyed to Universal pursuant to the terms of this Agreement may be assigned or
transferred, in whole or in part, without the prior written consent of Yuma;
provided, however, that any such assignment shall nevertheless be void unless it
is made expressly subject to this Agreement.

Acknowledgement and Disclaimer

UNIVERSAL represents and acknowledges that it is knowledgeable of the oil and
gas business and of the usual and customary practices of producers such as YUMA
and that UNIVERSAL has had access to the LeaseS, the offices and employees of
YUMA, and the books, records and files of YUMA relating to the LeaseS in making
the decision to enter into this Agreement and consummate the transactions
contemplated hereby. UNIVERSAL has relied solely on the basis of its own
independent due diligence investigation of the Lease and, accordingly, UNIVERSAL
acknowledges that YUMA has not made, and YUMA hereby expressly disclaims and
negates any representation or warranty, express, implied, OR ARISING AT common
law, by statute or otherwise, relating to the LeaseS including, without
limitation, any representation or warranty with respect to title to the LeaseS
(except as to the Special Warranty of title and the other representations
expressly provided FOR in paragraph 3.5 OF this Agreement) or the quality,
quantity or VALUE of the reserves of oil, gas or other hydrocarbons in or under
the LeaseS. UNIVERSAL acknowledges that the disclaimers contained in this
paragraph are "conspicuous" for purposes of any applicable state or federal law,
rule, regulation or order.

Acknowledgement and Representations of Universal

Universal represents and acknowledges that, prior to entering into this
Agreement; Universal was advised by and has relied solely on its own legal, tax
and other professional counsel concerning this Agreement, the Prospect Area, the
Leases and the value thereof. Universal represents and acknowledges that it is
able to bear the economic risk of any oil and gas investment Universal is
obligated to or might choose to make in the Prospect Area, the Leases and
well(s) to be drilled thereon and that Universal is capable of evaluating the
merits and risks of investments in the Prospect Area, the Leases and well(s) to
be drilled thereon. Universal represents and acknowledges that it is acquiring
an interest in the Prospect Area and the Leases for its own account and not for
distribution or resale in any manner that would violate any state or federal
law, rule, regulation or order.

8.8. Alternative Dispute Resolution

All controversies, claims and disputes arising under or relating to this
Agreement, including tort claims and including the issue of arbitrability shall
be first submitted to mediation and if that is unsuccessful then to binding
arbitration under the procedures hereafter detailed.

8.9. Mediation

(i) Initiation of Mediation

Mediation, as defined in Section 154-023 of the Texas Civil Practices and
Remedies Code, shall be initiated by written notice from one party to the other.
The notice shall reasonably describe and identify the issues or claims to be
mediated.

(ii) Mediation in Thirty Days

Within thirty (30) days from the receipt of the written notice of mediation, the
parties will attempt in good faith to mediate the issues or claims identified in
the notice, or any additional issues or claims identified in writing to the
other party by the party receiving the notice within seven (7) days after
receipt of the original mediation notice.

8.10. Arbitration

(i) Initiation of Arbitration

If, after a good faith attempt to mediate, the parties are unable to resolve
their controversies, claims or disputes, then either party may initiate
arbitration by filing in writing a notice of demand for arbitration with the
other party and with the American Arbitration Association. The notice shall
reasonably describe and identify the issues or claims to be arbitrated, the
relief requested with a maximum stated for any actual damages requested, and
attached to the notice shall be a true and correct copy of this Agreement and
all amendments or supplements thereto.

(ii) Selecting Arbitrators

It is the intent of the parties that, to the extent practicable, the binding
arbitration shall be conducted by a person mutually agreeable to the parties and
knowledgeable and experienced in the type of matter that is the subject of the
dispute. In the event that the parties are unable to agree upon such person
within fifteen (15) days after arbitration has been initiated by the filing of
the notice, then each party shall within fifteen (15) days thereafter select a
person that it believes has the qualifications set forth above as its designated
arbitrator (which selection shall be accomplished by notifying the other party
of the identity of such person), and such arbitrators so designated shall
mutually agree upon a similarly qualified third person to complete the
arbitration panel. In the event that the persons selected by the parties are
unable to agree upon a third member of the arbitration panel within ten (10)
days after the selection of the latter of the two arbitrators, the American
Arbitration Association shall select such person. Neither the parties nor the
American Arbitration Association can select as arbitrators former employees or
former attorneys of the parties.

(iii) Commencement of Arbitration

If reasonably possible, arbitration shall be commenced within thirty (30) days
after the selection of the last arbitrator. The arbitration panel shall render
its award no later than thirty (30) days after the last hearing date.

(iv) Arbitration is Binding

The decision of the arbitrator(s) shall be final and binding upon both parties,
and no party shall seek to have the applicable issues litigated rather than
arbitrated (except as may be otherwise required by law).

(v) Costs of Arbitration

The arbitrator(s) shall bill its/their fees and costs attributable to such
binding arbitration in equal shares to the parties and each party shall bear its
own attorneys' fees and other out-of-pocket costs expended by it. If any party
seeks to modify or overturn all or a portion of the arbitrators' award and is
unsuccessful, then the opposing party shall be awarded all its reasonable
attorneys' fees incurred in the arbitration. If it becomes necessary for a
prevailing party to secure judicial confirmation of the award and to otherwise
undertake legal action to collect an award, then such party shall be entitled to
its reasonable attorneys' fees and all costs for such actions.

(vi) No Punitive Damages

No punitive damages are recoverable in the arbitration. The arbitration panel is
not empowered to award damages in excess of compensatory damages, and each party
irrevocably waives any right to recover punitive damages.

(vii) Arbitration Rules and Location

Except as otherwise modified herein, the arbitration shall be conducted in
accordance with the Rules of Commercial Arbitration of the American Arbitration
Association. All arbitrations shall occur in Houston, Texas.

Paragraph Headings

The paragraph headings used in this Agreement are inserted for convenience only
and shall be disregarded in construing this Agreement.

Invalidity of a Provision

If any one or more of the provisions of this Agreement shall be determined to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired, and the offending provision or provisions shall be
reformed and the remaining provisions interpreted so as to give effect, to the
maximum extent permissible, to the agreement of the parties as set out herein.

Waiver of Defaults and Breaches

No waiver by either party of any one or more defaults or breach by the other
party in the performance of this Agreement shall operate or be construed as a
waiver of any future default or breach by the same party, whether of a like or
different character.

Entirety Clause

This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions among
the parties with respect to such subject matter. No representations,
inducements, promises, or agreements, oral or otherwise, which are not embodied
in this Agreement shall be of any force or effect.

If the foregoing terms and conditions confirm your understanding of our
agreement, please execute in the space provided below for your signature and
return one (1) fully executed original of this Agreement along with your check
for Sixty Thousand and No/100ths Dollars ($60,000.00), being the sum of the
consideration owed by Universal to Yuma to acquire an interest in the Prospect
Area and the Leases and Universal' proportionate promoted share of the drilling
bonus owed by Yuma and/or its assigns to GPI/WESTERNGECO as provided in
Paragraph 3.1. above.

This Agreement will be void if it is not executed by Universal and returned to
Yuma along with Universal' check in the amount specified above by May 4, 2007.

 

 

 

 

Yours very truly,

YUMA EXPLORATION AND PRODUCTION COMPANY, INC.



/s/ Sam L. Banks

Sam L. Banks, President

 

ACCEPTED AND AGREED TO

THIS 2nd DAY OF May, 2007.



UNIVERSAL EXPLORATIONS CORP.

 

By: __/s/ Dyron M. Watford_____

Name: ___Dyron M. Watford_______

Title: ____CFO__________________

